Case 20-10343-LSS Doc 4879 Filed 05/24/21 Page 1of9

Way Hh, ada FILED

q) 2021 MAY 24 AM 9: 44

tS BANKRUPT Ry

| (Ve a Nuck: Coe Lay vi S eS | on ESANCEOE DEL Aare ¢

| —

Wis in vate, tO

he McA dle & phe Roy Se alt

Locok-ccl ouksi dy cna Labdxsidf,
pe phe m Nav Seb 002 dy

Toh; S pape iS +A Vote sthe.iate fo

AN) * ere ie Was a WI au
| 'b unl bs oA the 2% oa (2 M ak
way & Ya. rr IS the b
bed, orc aE A

SW op \ @

Le word hike Lo Sf 4 ust
es Po 2D cidur& La oH
rypeta te ‘Z tn + =o hag

Xo Swradee
“yah Av cows, x ). ey CN ors
| ow lk ore: iN
iN ae ees gwen npSins of"
hoc AWN iL 4 P04 Qy
 

Case Doc 4879 Filed 05/24/21 Page 2 of 9
5A

| nw
= Wa We 262)

L Woe a Whe rnd by AY
con aap 1) ,

       

thar ¢ cecal oes i LG
Shock. on LNas Qa NE Le
CUNMN Me Vim bur, Vhe L3to8
ay swine Ee Sy hod + was fali-
ble, AW his E+ ust Lai
& a Pig bunk pak ond staged)
A Wake 4s U ey, oma *

Nr the Lime FF woke &
‘, \ mae pale called pr f
UL WV VIM! a7 Phone hl,
ie a ee C Wa
yu M" WO Ow
W ik Nts root ar) ° Cpe
4 YW C4Ame +o 9 LOK "a pe
Th at
mj ea aS Oop

®) ve Ls ho han ofr

ner p14 ail
Case 20-10343-LSS Doc 4879 Filed 05/24/21 Page 3o0f9

5p

 

3
Mar (Me a0 a)

a BESS oy

+ w/o he bom
bod on ma abs ak het Arad
te pores

S was ftoda Uf
tad

   

oH mp
= hw, i A etek tet +

OU An ave nobus kad d pe a Ay

 

oe 4 hoo #
She sa thera cs nat

es ml
Dac Bt ok (AAA, Ty
Wad divoverd ih ay

The oe Lud ol vale i
\wiAE Ap W8S a Way — Aad
Ow" Wo OM ‘nek iy and di: yaspecd

X minh __ Sede a \ hss Aus
—y

 

 
   

; ‘_ 4879 Filed 05/24/21 Page 4of9
>) a

& lay yh uo

Te avould Like wy Cast. to
be hsawd pu AS ond pot
as SCs won bk WL ba yvELWVY;
hart hs hae Lok it hel’

| Ait be Aone!”

WV ithe, SO

 

 

 

ma (th 2o0A(
An
| U+sdeny
AK you Wl Re JV
ak. lee 5 Thowied: ud " i 4 tod
VY,
fb Ss i
< PAT Scaahk oft O
* i

J)
| RN ahs
Awa 5 2K poe” wet the. A114 X 0 Lh (<

\\\

 
    

y?

——err —
Case 20-10343-LSS Doc 4879 Filed 05/24/21 Page5of9

b.
im
QU
Deo’ Suche Gay, S. Sa ote IN

4 as ae 52 a2 AS

mor Ly tp mye Vu. Cade af

OnE. eb a Al nasi”
\\- ae Sak Al (Abo
{he mot deals wah a a
us Ah uM 7 ft. )

he ony an onl

ad \ vada c vw VL —
ad minds old ut ye

Codnol | t SIM pee

h: prot Uf subm tel,
Way =
 
 

Cas - SS Doc 4879 Filed 05/24/21 Page 6of9

SPY
, & My A, Deal &
| PSSGK

1. AoX maar ad) i me

| On Sul 5b Ao? th

Crovd\nan d counk4 . ie. IL. Jas,

iMyvolvsQ sy w havi yc

edt dak A co yra/ snd d ,
@ Loud Ke was axed, ean mM )

[VAST vu cern E olds ible.

CW Was ae a nett cand in

| J = KY a Sav Me CUN L

up i Ve gh wef Co ap

VW” mM Co e

| TE Ye Cais 3BB SI t Aue

iy em aus ond cK (A445

| aly ok A+ cH vitakek ale Zale eek

vege yn r\
ba — ae ft a

Wr Ie Susi ust
res M With ond “ : ake. o

Ost te teh dum tt ek,

Continue P(.2 aged “7
pak dul S
HW seb om ~~ Le ey

Pe La at He sth
eS Le used coy hfe,
Wis A dq 3 . he er

 

cL‘ —_— 4879 Filed 05/24/21 Page 7 of 9

1g WS 202)
wtled_pradd 4 ve ste
C LiF |

Lf”

tt ||

aad Ay Yh of Z

7a ago IT CY cA- Ve
med LL

dese. me ms praia,

B Cathe loc priest, OO

Ay VN Y OLN __ 0% a +0
nade aa hase cs Yt fie

AWN; Seat x

Binen ee ond
D/L Led i
TAS ws ack au ie

In ov
rae wba
Tove »

wn At

| Otb ee “ne Nad S$ ova {
| pAL sat Dis op : Yolo LUND»

 

Next Page phrase 7
ff Filed 05/24/21 Page 8 of 9
@ By
M4 ote Lobb) heed
a toYo4 SSO V0 of tO ™

Ths > SUNGUW 2
an Lor fh olPaons LokuZ

in O Wr x a S Ov

The Aoweuvs Zones eel?
WN sot and Au to nav

 

the Suse, FT have calle
e hud pimalous pimrc6 and
totally GDL y) evs ef . gta

la AUN, tht SUVS ion

UW wa $ Lh bre yng,
of “Joo * Ts iA as ne
migsesavy due Fv th« fad,
She halA pot cance’, oV
"Ent oth a Os DO hwe

ln aut

mi Way ” He mu Ly 4 tay-+Fh as
Ah M4, ro foe 7 ope
We. a peme Ni

Abt /

@ ‘you awe vad ay L
 

oO
Oo
®
o
©
ou
od
N
on,
Tt
N
—.
LO
oO
To
®
Ti
Oo)
NM
0.
vt
oO
oO
Q
”)
”)
—
9
Tt
o
oO
oa
oO
N
®
Nn
©
O

 

19 MAY"

 

=

Susticea Laur Selbey $;/ el Seay |

25A he nKvu pre Cace
ba MN okt sta OA Alor
Util ms NATON , DE

02499 \ AnD! ifverblygb abba lt dail

 
